Electronically Filed
                                                       Supreme Court
                                                       SCWC-28745
                              SCWC-28745               02-AUG-2011
                                                       09:47 AM
             IN THE SUPREME COURT OF THE STATE OF HAWAI'I


OCEANIC KAIMAMALA CORP., NEPHI OHAI, LEO OHAI, and VIRGINIA OHAI,

   Petitioners/Plaintiffs-Counterclaim Defendants-Appellants,


                                     vs.


   STATE OF HAWAI'I, STATE OF HAWAI'I DEPARTMENT OF PLANNING AND

         ECONOMIC DEVELOPMENT AND ITS SUCCESSOR ENTITIES,

        Respondents/Defendants-Counterclaimants-Appellees,


                                     and


         OCEANIC LIBRA CORPORATION, a Hawai'i corporation,

      Petitioner/Additional Counterclaim Defendant-Appellant,


                                     and


   TIARE SIMONE MARTIN, aka TIARE OHAI MARTIN; JEAN B. OHAI aka

           NORMA JEAN B. OHAI and HAWAII NATIONAL BANK,

          Respondents/Additional Counterclaim Defendants.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                       (CIV. NO. 01-01-2505)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                 (By: Nakayama, J., for the court1

                                                  )

            Petitioners’ application for writ of certiorari filed
on June 23, 2011, is hereby rejected.
            DATED:   Honolulu, Hawai'i, August 2, 2011.
                                    FOR THE COURT:

Gary Y. Okuda of

Leu & Okuda for                     /s/ Paula A. Nakayama

petitioners

                                    Associate Justice



      1
        Considered by: Recktenwald, C.J., Nakayama, Duffy, and McKenna, JJ.,

and Circuit Judge Crandall, in place of Acoba, J., recused.